             Case MDL No. 2967 Document 28 Filed 09/15/20 Page 1 of 6



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

In re: Clearview AI, Inc., Consumer Privacy
Litigation                                               MDL Docket No. 2967




MACY’S RETAIL HOLDINGS, INC.’S INTERESTED PARTY BRIEF IN RESPONSE TO
  CLEARVIEW DEFENDANTS’ MOTION TO TRANSFER AND COORDINATE OR
         CONSOLIDATE ACTIONS FOR PRETRIAL PROCEEDINGS

       Macy’s Retail Holdings, Inc. (“Macys”) files this Interested Party Response (“Response”) in

accordance with the United States Judicial Panel on Multidistrict Litigation Rule of Procedure 6.2(e),

and as a party in the potential tag-along action of Carmean v. Macy’s Retail Holdings, Inc., Case No.

20-cv-4589 (N.D. Ill.) (“Carmean Litigation”). Macy’s files this Response solely to address the

Carmean Litigation, and in order to oppose any transfer or consolidation of the Carmean Litigation

into any multi-district-litigation (“MDL”) proceeding.1 In support thereof, Macy’s states as follows:

                                   FACTUAL BACKGROUND

       By way of background, on August 5, 2020, plaintiff Isela Carmean filed a complaint against

Macy’s in the United States District Court for the Northern District of Illinois, which was assigned

to the Honorable Marvin E. Aspen. Notably, Clearview AI, Inc. (“Clearview”) was not named as a

party in Ms. Carmean’s complaint. Rather, Ms. Carmean brought five counts against Macy’s: Counts

I and II for alleged violations of the Illinois Biometric Information Privacy Act (740 ILCS 14/1 et

seq.) (“BIPA); Count III for Illinois common law Invasion of Privacy; and Counts IV and V under

the Illinois Consumer Fraud and Unfair Business Practices Act (815 ILCS 505/1 et seq.) (“ICFA”).

Macy’s has a responsive pleading date of September 28, 2020, and intends to file on this date a

motion to dismiss it believes is dispositive to one or more of Ms. Carmean’s claims.



1
  Macys takes no position regarding any other case that is being considered for consolidation or
transfer under the Clearview Defendants’ Motion to Transfer.
27863566.2                                       1
              Case MDL No. 2967 Document 28 Filed 09/15/20 Page 2 of 6



       Separately, before this Judicial Panel on Multidistrict Litigation (“JPML”), Clearview filed a

motion on August 18, 2020, pursuant to 28 U.S.C. § 1407, to transfer a group of pending lawsuits

against it (the “Clearview Lawsuits”)2 to the United States District Court for the Southern District of

New York for coordinated or consolidated pretrial proceedings. Notably, the group of lawsuits that

were the subject of Clearview’s motion did not include the Carmean Litigation. On September 5,

2020, Macy’s received by email from Ms. Carmean’s counsel a Notice of Potential Tag-Along

Action/Related Action as it relates to this JPML docket.      Three days later, Ms. Carmean filed a

response to Clearview’s motion before this panel, wherein she included the Carmean Litigation

amongst the potential actions that should be transferred or consolidated with the Clearview Lawsuits.

Ms. Carmean’s position has forced Macy’s to file this Response brief on short notice to address why

the Carmean Litigation should remain where it currently is and not be consolidated into any MDL.

                                           ARGUMENT

       Macy’s opposes any attempt to transfer the Carmean Litigation into any MDL or consolidated

docket. Most of the issues in the Carmean Litigation are completely unrelated to the Clearview

Lawsuits, and any consolidation of this litigation to an MDL (regardless of where it is located) would

not serve any beneficial or economical purpose under 28 U.S.C. § 1407. The Carmean Litigation is

unrelated to the Clearview Lawsuits for several reasons, including: (1) party alignment; (2) relevant

issues in the case; (3) categories of relevant discovery; and (4) procedural posture. For all of these

reasons, judicial economy disfavors transfer or consolidation here.




2
  The Clearview Lawsuits referenced in Clearview’s motion to transfer are: Broccolino v. Clearview
AI, Inc., 20-cv-2222 (S.D.N.Y.); Burke v. Clearview AI, Inc., 20-cv-3104 (S.D.N.Y.); Calderon v.
Clearview AI, Inc., 20-cv-1296 (S.D.N.Y.); Hall v. Clearview AI, Inc., 20-cv-846 (N.D. Ill.); John v.
Clearview AI, Inc., 20-cv-3481 (S.D.N.Y.); Marron v. Clearview AI, Inc., 20-cv-2989 (N.D. Ill.);
McPherson v. Clearview AI, Inc. (S.D.N.Y.); Mutnick v. Clearview AI, Inc., 20-cv-512 (N.D. Ill.);
Roberson v. Clearview AI, Inc., 20-cv-3705 (S.D.N.Y.); Thornley v. Clearview AI, Inc., 20-cv-3843
(N.D. Ill.).
27863566.2                                       2
              Case MDL No. 2967 Document 28 Filed 09/15/20 Page 3 of 6



       As to party alignment, the Carmean Litigation differs from that of the Clearview Lawsuits.

Clearview is not a named party in the Carmean Litigation. Rather, the Carmean Complaint focuses

its claims and allegations on Macy’s, not Clearview. Conversely, the Clearview Lawsuits focus on

Clearview and its principals, which are the sole defendants in most of these cases. These cases are

missing any other corporate defendants that were alleged to have contracted with Clearview for the

use of its products. This key difference in party alignment is not without significance. Whether or

not Clearview has violated BIPA has little bearing on whether Macy’s independently has violated

the same. See BIPA, 740 ILCS 14/15(b) (discussing standards for entities that collect a person’s

biometric information). Put another way, in the Carmean Litigation, Ms. Carmean has a significant

uphill burden of showing that Macys directly collected consumer biometric information in violation

of BIPA, regardless of whatever actions Clearview has taken. This focus on Macys’ activities, not

those of Clearview, will render the individualized discovery and proofs in the Carmean Litigation to

be very different than that of the Clearview Lawsuits. And, issues concerning potential class size in

the Carmean Litigation, or whether a class action is even appropriate under Federal Rule of Civil

Procedure 23, will differ from that of the Clearview Lawsuits.

       Simply put, consolidation or transfer of the Carmean Litigation will not facilitate the

resolution of the Clearview Lawsuits. To the contrary, it will add a layer of discovery to them that

is unrelated to any of their cases. See In re United Collection Bureau, Inc., 273 F. Supp. 3d 1364,

1364-65 (J.P.M.L. 2017) (refusing to consolidate certain TCPA actions, where certain factual issues,

while appearing to be common, actually created individualized discovery and nuances that rendered

centralization inefficient); See In re CP4 Fuel Pump Marketing Sales Practices and Products

Liability Litig., 412 F. Supp. 3d 1365, 1367 (J.P.M.L. 2019) (same). This is further exacerbated by

the fact that, unlike nearly all of the Clearview Lawsuits, the Carmean Litigation is not solely a BIPA

lawsuit. Rather, Ms. Carmean has alleged that Macy’s violated Illinois common law privacy rights

and also ICFA. These theories of liability are not common to the Clearview Lawsuits, and should be
27863566.2                                         3
                Case MDL No. 2967 Document 28 Filed 09/15/20 Page 4 of 6



addressed in the context of the specific allegations in the Carmean Complaint, not a consolidated

docket.

          Furthermore, the Carmean Litigation is in a different phase of litigation than the procedural

postures of the Clearview Lawsuits. In the Carmean Litigation, under the most recent scheduling

order, Macys is due to file its responsive pleading in two weeks. Any transfer or consolidation to an

MDL would create unnecessary delay regarding Macys’ potentially dispositive pleadings arguments,

which likely will be fully-briefed and adjudicated by Judge Aspen in the coming months. See In re

United, 273 F. Supp. 3d at 1365 (refusing to consolidate cases that were in different procedural

postures).

          Finally, the plaintiff’s counsel in the Carmean Litigation is also the same attorney for one of

the Clearview Lawsuits: Hall v. Clearview AI, Inc., No. 20-cv-00846. This fact also cuts against the

need to consolidate the Carmean Litigation, because it ensures that to the extent there is overlap with

an issue in the Clearview Lawsuits MDL, Ms. Carmean’s counsel will be fully-apprised of the

overlap and more than capable of communicating with Clearview regarding any needed discovery

for the Carmean Litigation. See In re CP4, 412 F. Supp. 3d at 1367 (denying a motion for

centralization where the “presence of the same plaintiffs’ counsel. . . . suggest[s] that cooperation

and informal coordination by the involved courts and counsel are practicable, and should be effective

in minimizing or eliminating duplicative pretrial proceedings”); In re Healthextras Ins. Marketing &

Sales Practices Litig., 24 F. Supp. 3d 1376, 1377 (J.P.M.L. 2014) (denying motion to centralize cases

and noting that informal coordination was already practicable given that the same plaintiff firms

represented the cases in question).

                                            CONCLUSION

          For these reasons, Interested Party Macy’s Retail Holdings, Inc. seeks that this Court refrain

from transferring or consolidating the Carmean Litigation, and for any other relief that this Court

deems proper.
27863566.2                                           4
             Case MDL No. 2967 Document 28 Filed 09/15/20 Page 5 of 6



 Dated: September 15, 2020               Respectfully submitted,


                                         /s/ Daniel R. Saeedi
                                         Daniel R. Saeedi (ARDC #6296493)
                                         dsaeedi@taftlaw.com
                                         Rachael L. Schaller (ARDC #6306921)
                                         rschaller@taftlaw.com
                                         Andrew S. Murphy (ARDC #6328808)
                                         amurphy@taftlaw.com
                                         TAFT STETTINIUS & HOLLISTER LLP
                                         111 E. Wacker Drive, 28th Floor
                                         Chicago, IL 60601
                                         Telephone: (312) 527-4000
                                         Fax: (312) 754-2373




27863566.2                               5
             Case MDL No. 2967 Document 28 Filed 09/15/20 Page 6 of 6



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

In re: Clearview AI, Inc., Consumer Privacy
Litigation                                               MDL Docket No. 2967


                                      PROOF OF SERVICE

      In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel
on Multidistrict Litigation, I hereby certify a copy of the Interested Party Brief in Response to the
Motion of the Clearview Defendants for Transfer of Actions, as set forth on the attached service list.

 Dated: September 15, 2020                          Respectfully submitted,


                                                    /s/ Daniel R. Saeedi

                                                    Daniel R. Saeedi (ARDC #6296493)
                                                    dsaeedi@taftlaw.com
                                                    Rachael L. Schaller (ARDC #6306921)
                                                    rschaller@taftlaw.com
                                                    Andrew S. Murphy (ARDC #6328808)
                                                    amurphy@taftlaw.com
                                                    TAFT STETTINIUS & HOLLISTER LLP
                                                    111 E. Wacker Drive, 28th Floor
                                                    Chicago, IL 60601
                                                    Telephone: (312) 527-4000
                                                    Fax: (312) 754-2373




27863566.2                                        6
